Citation Nr: 0023166	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a skin condition.

Entitlement to an increased rating for a psychoneurosis, 
rated as post-traumatic stress disorder (PTSD), with anxiety 
and depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from September 1965 to June 
1969.

In October 1998, the veteran submitted a claim for service 
connection for a skin disorder and for disability of the 
knees, and requested an increased rating for his service-
connected psychoneurosis, then diagnosed as an anxiety 
neurosis and evaluated as 10 percent disabling.

A review of the service medical records shows that the 
veteran was treated for various rashes, including tinea 
pedis, at different times during service. 

In a rating action in January 1999, the Regional Office (RO) 
denied service connection for a skin condition as not well 
grounded.  The RO stated that the record did not show the 
presence of a skin condition after service or a link between 
any current skin disability and service.  The RO also denied 
service connection for disability of the knees.  The RO 
granted a 30 percent evaluation for anxiety neurosis with 
depression and PTSD (formerly diagnosis as anxiety neurosis), 
effective from August 26, 1998.

The veteran then disagreed with the RO determination denying 
service connection for a skin condition and with the rating 
assigned for the psychiatric disability.  A statement of the 
case was issued to the veteran related to these two issues, 
and the veteran timely submitted an appeal relating to both 
of these issues.

At a hearing before the Board sitting at Los Angeles, 
California in July 1999, the veteran stated that he was 
receiving treatment for a skin condition and for his 
psychiatric disability at the Department of Veterans Affairs 
(VA) medical facility at Long Beach, California.  He 
maintained that he had had continuous problems with a skin 
condition on the feet since service, and that his psychiatric 
disability was severely disabling.

Beginning in January 2000, the veteran submitted to the Board 
certain statements, including various medical statements from 
the VA medical facility in Long Beach, California and 
communications with regard to his pending disability 
retirement from the Postal Service.  

An outpatient treatment record for November 1999 noted the 
presence of a dermatitis of the neck and a "dermatophyte" 
infection of the feet, with the veteran providing a history 
of "athletes feet" since service.  Other statements show 
that the veteran was receiving significant treatment for 
disability of both knees, and the treating physician 
indicated in 2000 that this current condition may have been 
due to and the result of progressive deterioration of an 
initial injury to the knees in service.  In addition, other 
statements in 2000 indicated that the veteran had developed a 
severe depression during the past two years, and had applied 
for disability retirement from the Postal Service; apparently 
planning that it be effective at the end of 2000.  His 
treating physician at the VA has submitted an opinion that he 
is unable to maintain his regular employment because of his 
poor response to treatment for major depression.  The veteran 
has requested a 100 percent evaluation due to his inability 
to pursue employment beginning from January 2, 2000.

The testimony at the hearing in July 1999 indicates that 
there are VA records (VA outpatient treatment reports) 
available relating to the veteran's claims for service 
connection for a skin condition and for his psychiatric 
disability.  These records should be requested and obtained, 
in view of the pre-duty to assist requirement that applies in 
this case since there may be pertinent records which are in 
constructive possession of the VA.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992), Robinette v. Brown, 8 Vet.App. 69 
(1995).  These records should be requested, and added to the 
record if they do exist, prior to appellate consideration of 
the two issues presently before the Board.  

The recent correspondence raises a claim for a total 
disability rating due to individual unemployability, 
apparently due to a psychiatric disability.  Assuming, 
without deciding, that his currently disabling psychiatric 
disability is related to the service connected disability, it 
would appear that the resolution of that claim is intertwined 
with the pending increased rating issue.  Also, the veteran 
has, by implication, again raised the question of service 
connection for disability of the knees, with medical 
statements indicating some possible connection between a 
current disability of the knees and service.  While the 
veteran did not timely appeal the regional office 
determination in January 1999 denying service connection for 
the knees, the medical statements in 2000 indicate some 
desire by the veteran to reopen his claim with additional 
evidence suggesting a connection between current disability 
and service.  This issue is called to the attention of the 
regional office for appropriate action. 

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should obtain copies of all 
treatment records for the veteran from 
the VA medical facility in Long Beach, 
California, from January 1, 1996, to 
include treatment records relating to a 
skin condition, a psychiatric condition, 
and a disability of the knees.

2.  The RO should make arrangements for 
special psychiatric and dermatology 
examinations to determine the nature and 
extent of the veteran's psychiatric 
disability and skin condition, if any, 
respectively.  All clinical tests which 
are deemed necessary and appropriate 
should be conducted.  The VA examiners 
should review the veteran's records prior 
to and during examination of the veteran.  
The dermatology examiner should be 
requested to provide an opinion 
concerning whether any skin condition 
which is present is etiologically related 
to any condition treated in service, or 
is aggravated by the veteran's 
psychiatric disability (and the degree of 
aggravation, if any).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
claims file should be made available to 
the examiners prior to and during their 
examination of the veteran.

3.  The RO should then review all of the 
additional evidence of record and 
adjudicate the claims for a total 
disability rating and for service 
connection for a skin condition.  The 
appellate issues of increased rating for 
anxiety with depression and PTSD should 
also be re-adjudicated.  

If there is a denial of either of the veteran's currently 
recognized appellate issues, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  If the 
pending claims are denied and the appellant initiates an 
appeal, they may be processed as issues on appeal.  No action 
is required of the veteran unless and until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data, and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

